Citation Nr: 0930471	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-34 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
coronary artery disease, to include as secondary to service-
connected varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In April 2008, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The Board also received an independent medical expert (IME) 
opinion regarding the issue on appeal in January 2009 and a 
supplemental opinion in May 2009.  The appellant and his 
representative were provided with a copy of the opinions and 
allowed the appropriate amount of time for response.  
38 C.F.R. § 20.903 (2008).  The appellant responded in June 
2009 that he had no further argument or evidence to submit 
and asked the Board to proceed with the adjudication of his 
appeal.  


FINDINGS OF FACT

1.	In its September 1991 rating decision, the RO denied the 
Veteran's claim because it found there was no evidence of 
diagnosis of or treatment for any heart condition in the 
service medical records or within one year of separation.  
The Veteran did not appeal the decision, and it became 
final.

2.	Evidence received subsequent to the September 1991 rating 
decision does not relate to an unestablished fact 
necessary to substantiate the claim.
CONCLUSIONS OF LAW

1.	The September 1991 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).  

2.	New and material evidence has not been submitted, and the 
claim of entitlement to service connection for coronary 
artery disease, to include as secondary to service-
connected varicose veins, is not reopened.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the Secretary eliminated the 
element that requires the claimant to provide any evidence in 
his or her possession that pertains to the claim during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO sent the Veteran a VCAA notice letter in September 
2004 describing what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and describing the types of evidence that the Veteran should 
submit in support of his claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  
Although the September 2004 notice letter did not address the 
elements of degree of disability and effective date, such 
defect has been cured.  These elements were addressed in a 
letter to the Veteran dated March 2006 before his claim was 
readjudicated in March 2008.  

In particular regard to the additional notice requirements 
relevant to the Veteran's request to reopen his claim, the 
Board notes that the RO explained in the September 2004 VCAA 
notice that the Veteran's claim was previously denied, he was 
notified of the decision, and that the decision had become 
final.  The RO also explained that VA needed new and material 
evidence in order to reopen the Veteran's claim and defined 
new and material evidence as evidence submitted to VA for the 
first time that pertained to the reason the claim was 
previously denied and raised a reasonable possibility of 
substantiating the claim.  The RO further explained that the 
Veteran's claim was previously denied because the evidence 
was too remote from service to be related.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).      

The Board further notes that the Veteran was provided with a 
copy of the May 2005 rating decision, the September 2005 
Statement of the Case (SOC), and the March 2008 Supplemental 
Statement of the Case (SSOC), which cumulatively included a 
discussion of the facts of the claim, notification of the 
basis of the decision, a description of the pertinent laws 
and regulations, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the Board notes that 
available service treatment records and post-service 
treatment records identified as relevant to the Veteran's 
claim are associated with the claims folder to the extent 
possible.  The record also includes the Veteran's Social 
Security Administration records and an independent medical 
expert opinion. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  VA is not required to provide a claimant an 
examination with a request to reopen a previously denied 
claim until and unless new and material evidence has been 
submitted.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for coronary artery disease, to include as 
secondary to service-connected varicose veins.  He filed his 
original claim for service connection for coronary artery 
disease in August 1991 and was denied in a September 1991 
rating decision that became final.  The RO denied the 
Veteran's claim because there was no evidence of diagnosis of 
or treatment for any heart condition in the service treatment 
records or within one year of separation.  The Veteran did 
not appeal this decision.  Rather, he requested to reopen his 
claim twice before his third request resulted in this appeal.  
In October 1994, the RO found the Veteran did not submit new 
and material evidence because there was no medical evidence 
to support his contention that his coronary artery disease 
was related to his service-connected varicose veins and no 
evidence showing any relationship between the service-
connected varicose veins and current findings of coronary 
artery disease.  Then, in July 2000, the RO again found the 
Veteran did not submit new and material evidence because the 
evidence he provided was essentially duplicative of evidence 
previously submitted.  In other words, the evidence was 
cumulative or redundant.  The Veteran did not appeal either 
the October 1994 or the July 2000 decision, and both also 
became final.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
coronary artery disease.  This claim is based upon the same 
condition as the Veteran's previous claims, which were denied 
in the September 1991, October 1994, and July 2000 rating 
decisions that became final.  As such, it is appropriate for 
the Board to consider the claim as a request to reopen the 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  

If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its previous rating decisions, 
denied service connection for coronary artery disease, to 
include as secondary to service-connected varicose veins, 
because the Veteran was not diagnosed with coronary artery 
disease in service or within one year of separation and there 
is no evidence of a relationship between his service-
connected varicose veins and current coronary artery disease.  
The Veteran received notification of the denial of his claims 
and was advised regarding his appellate rights in September 
1991, October 1994, and July 2000.  However, he did not 
appeal these decisions to the Board, and they became final.  
The evidence of record at the time of the July 2000 rating 
decision included the Veteran's service treatment records, 
treatment records from the Tucson VA Medical Center from June 
1991 to July 1991, a December 1976 compensation and pension 
examination report, letters from the Veteran dated in April 
1994 and June 1994, an April 2000 compensation and pension 
examination report, and treatment reports from the Tucson VA 
Medical from August 1999 to April 2000.  Since the July 2000 
rating decision, the Veteran identified and the RO obtained 
medical records from the Tucson VA Medical Center through 
January 2005 and the Carondelet Health Center-Tucson from 
August 1996 and January 2005.  The RO also obtained the 
Veteran's Social Security records from March 1994 to July 
1996, and an independent medical expert opinion.  
Furthermore, the Veteran's hearing transcript and statements 
dated August 2004, October 2004, and May 2006 have been 
associated with the claims file.  

After reviewing the evidence received since July 2000, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim because none of the 
evidence shows that the Veteran's current coronary artery 
disease is aggravated by his service-connected varicose 
veins, caused by his varicose veins, or otherwise related to 
his period of active service.  While the Veteran has 
identified copious medical records detailing his plight with 
coronary artery disease, none of his treating physicians have 
ever offered an opinion linking his current disability to his 
service-connected varicose veins or his military service.  In 
fact, the only evidence providing such a link is the various 
statements made by the Veteran throughout the appeal and the 
testimony he presented at his Travel Board hearing.  
According to the Veteran, doctors told him in 1972 that 
varicose veins would progress to the point where they would 
give him problems with his heart and lungs.  He further 
asserts that his cardiologist told him that his varicose 
veins made his coronary artery disease worse.  As evidence of 
his contentions, the Veteran cites his need for a second 
triple bypass surgery.  Even though the Veteran is presumed 
credible for the purposes of reopening his claim and is 
capable of providing lay testimony regarding the symptoms he 
observed from his coronary artery disease, he is not 
competent to diagnose the etiology of his current disorder or 
provide a medical nexus between his disorder and his service-
connected varicose veins or his period of active service.  

On the contrary, the evidence of record does not support the 
Veteran's contentions.  His extensive medical records 
establish that he is currently diagnosed with coronary artery 
disease but do not include any opinion on its etiology or 
relation to his service-connected varicose veins.  
Nevertheless, VA obtained an independent medical expert 
opinion, which is the only competent medical opinion of 
record.  According to the IME, the appropriate procedures 
were performed on the Veteran during his coronary bypass.  
The opinion further states that, unfortunately, the venous 
graft patency is grim across the board and is caused by many 
factors.  In an addendum to the IME opinion, the reviewing 
doctor concluded that it is less likely than not that the 
Veteran's varicose veins of the lower extremities caused or 
aggravated the Veteran's coronary artery disease.  

Therefore, the Board finds that the factual and legal status 
of the claim is essentially the same as it was in 1991, 1994, 
and 2000.  There is a complete lack of medical evidence to 
indicate a relationship between the Veteran's post-service 
coronary artery disease and his period of service or service-
connected varicose veins.  Where, as here, the determinative 
issue is one of medical diagnosis or causation, competent 
medical evidence is required.  Lay assertions of medical 
causation are insufficient to reopen a claim under 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  There 
was no medical evidence when the RO last found it could not 
reopen the Veteran's claim in 2000 that indicated that 
coronary artery disease was somehow related to the Veteran's 
military service or service-connected varicose veins, and 
there remains a lack of such evidence.  Accordingly, the 
Board finds that the evidence received subsequent to July 
2000 is not new and material and does not serve to reopen the 
claim for service connection for coronary artery disease, to 
include as secondary to service-connected varicose veins.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

New and material evidence has not been presented, and the 
claim of entitlement to service connection for coronary 
artery disease, to include as secondary to service-connected 
varicose veins, is not reopened.  The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


